—Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered February 22, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenges to the People’s summation and the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find that the summation remarks do not warrant reversal (see, People v Halm, 81 NY2d 819), and that the charge, read as a whole, conveyed the proper standards as to the People’s burden of proof (see, People v Lee, 232 AD2d 244, lv denied 89 NY2d 986). Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Colabella, JJ.